                              1 Tyler C. Gerking (State Bar No. 222088)
                                tgerking@fbm.com
                              2 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              3 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              4 Facsimile: (415) 954-4480

                              5 Attorneys for Respondents and Counterclaimants
                                RICHARD ANDERSON, M.D. and ALICE
                              6 ANDERSON

                              7

                              8                                 UNITED STATES DISTRICT COURT

                              9                                NORTHERN DISTRICT OF CALIFORNIA

                           10                                      SAN FRANCISCO DIVISION

                           11 FEDERAL INSURANCE COMPANY,                           Case No. 3:18-cv-6920-JST

                           12                    Petitioner,                       STIPULATION AND [PROPOSED]
                                                                                   ORDER REGARDING ADR
                           13             vs.

                           14 RICHARD ANDERSON, M.D. and ALICE
                              ANDERSON,
                           15
                                        Respondents.
                           16
                              RICHARD ANDERSON, M.D. and ALICE
                           17 ANDERSON,

                           18                    Counter-claimants,
                           19             vs.
                           20 FEDERAL INSURANCE COMPANY;

                           21                    Counter-defendant.
                           22

                           23             Petitioner and Counter-defendant Federal Insurance Company and Respondents and
                           24 Counter-claimants Richard Anderson and Alice Anderson (“Parties”) hereby stipulate as follows:

                           25             WHEREAS, the Parties are required to select an ADR option pursuant to Civil L.R. 16-8
                           26 and ADR L.R. 3-5;

                           27             WHEREAS, the Parties requested that the Court allow them to select an ADR option after
                           28 February 8, 2019 because they had scheduled a meeting of counsel and experts for that day to
   Farella Braun + Martel LLP
                           th      STIPULATION AND [PROPOSED] ORDER                                                   35251\12289905.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   REGARDING ADR – Case No. 3:18-cv-6920-JST
                              1 attempt to resolve their dispute (ECF No. 15);

                              2           WHEREAS, the Court ordered the Parties to select an ADR option by February 15, 2019

                              3 (ECF No. 16);

                              4           WHEREAS, the Parties’ counsel and experts completed their meeting on February 8, 2019

                              5 without reaching a resolution, but are continuing to exchange information in an effort to facilitate

                              6 further settlement discussions and anticipate participating in such discussions within the next

                              7 month;

                              8           WHEREAS, the Parties’ exchange of information and anticipated discussions will impact

                              9 what ADR option is likely to be productive;

                           10             THEREFORE, for good cause, the Parties hereby stipulate and agree that they will select

                           11 an ADR option no later than March 15, 2019.

                           12             IT IS SO STIPULATED.
                           13

                           14 Dated: February 15, 2019                      FARELLA BRAUN + MARTEL LLP

                           15

                           16                                               By: /s/ Tyler C. Gerking
                                                                                Tyler C. Gerking
                           17
                                                                            Attorneys for Respondent and Counter-claimant
                           18                                               Richard Anderson and Alice Anderson
                           19

                           20 Dated: February 15, 2019                      MOUND COTTON WOLLAN & GREENGRASS LLP
                           21

                           22                                               By: /s/ Jonathan Gross
                                                                                Jonathan Gross
                           23
                                                                            Attorneys for Petitioner and Counter-defendant
                           24                                               Federal Insurance Company
                           25

                           26

                           27

                           28
                                   STIPULATION AND [PROPOSED] ORDER                                                      35251\12289905.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                    2
 San Francisco, California 94104
         (415) 954-4400
                                   REGARDING ADR – Case No. 3:18-cv-6920-JST
                              1                                N.D. Cal. Civil Local Rule 5-1 Attestation
                              2           I, Tyler C. Gerking, am the ECF user whose credentials were utilized in the electronic

                              3 filing of this document. In accordance with N.D. Cal. Civil Local Rule 5-1, I hereby attest that

                              4 Jonathan Gross concurred in the filing of this document.

                              5
                                                                               /s/ Tyler C. Gerking
                              6                                                Tyler C. Gerking

                              7

                              8

                              9           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                           10

                           11
                                           February 15, 2019
                           12 Date:
                                                                               Honorable John S. Tigar
                           13                                                  United States District Judge

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   STIPULATION AND [PROPOSED] ORDER                                                      35251\12289905.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                     3
 San Francisco, California 94104
         (415) 954-4400
                                   REGARDING ADR – Case No. 3:18-cv-6920-JST
